Citation Nr: 1026572	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-27 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Whether a timely notice of disagreement was filed with a 
September 2004 rating decision that denied service connection for 
right shoulder and cervical spine disorders and granted service 
connection for degenerative joint disease of the thoracolumbar 
spine, rated as noncompensable.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran had active military service from June 21, 1995 to 
September 21, 1995 and from April 1997 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that held that a timely notice of disagreement (NOD) was 
not received regarding a September 2004 rating decision.  


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO, in pertinent 
part, denied service connection for a right shoulder disorder and 
cervical strain and granted service connection and an initial 
noncompensable evaluation for degenerative joint disease of the 
thoracolumbar spine.  The Veteran was notified of this decision 
and of his appellate rights by letter dated September 20, 2004.

2.  A notice of disagreement with the RO's September 2004 
determination as to the issues of service connection for neck and 
right shoulder disorders and an initial compensable rating for a 
back disability was not received within one year of the September 
20, 2004 notification.


CONCLUSION OF LAW

The Veteran did submit a timely notice of disagreement with the 
September 2004 rating decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement and, 
after a statement of the case has been furnished, a timely filed 
substantive appeal.  For an appeal to be timely, the claimant 
must file a notice of disagreement within one year after the RO 
sends notice of the adverse decision; and a substantive appeal 
must be filed within 60 days of issuance of the statement of the 
case, or within the remainder of the 1-year period which follows 
the RO's notice of the adverse decision, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  

Thus, as pertinent to this appeal, to initiate an appeal, a 
notice of disagreement must be received within one year of the 
date of the notice of the adverse action.  The notice of 
disagreement must be filed with the VA office from which the 
claimant received notice of the determination being appealed, 
that is, the RO.  See 38 C.F.R. § 20.300.

In a September 11, 2004 rating decision, the VA RO in Muskogee, 
Oklahoma, in pertinent part, granted the Veteran's claim for 
service connection for degenerative joint disease of the 
thoracolumbar spine and awarded an initial noncompensable rating, 
and denied his claims for service connection for a right shoulder 
disorder and cervical strain.  He was notified of this decision 
and of his appellate rights by letter dated September 20, 2004.  
This letter was mailed to an address in Longwood, Florida.  

It appears that the Veteran had sent correspondence to the St. 
Petersburg RO on September 7, 2004 asking that his claims folder 
be transferred to that RO and showing a mailing address in 
Orlando, Florida.  However, the Veteran does not contend, nor 
does the evidence show, that he did not receive notification of 
the September 11, 2004 rating decision.  The September 20, 2004 
notice letter from the RO was not returned by the postal service 
as undeliverable.  More importantly, the record shows that the 
Veteran did in fact receive notice of the rating decision.  In 
his VA Form 21-4138 dated August 25, 2005, he stated, "In 
reference to RO letter (RD) dated 9/11/4, I am filing an NOD."  

No correspondence addressing the right shoulder, cervical spine,  
or thoracolumbar spine disorder was received from the Veteran or 
his representative within one year of the September 20, 2004 
letter.  The only communication received within one year of the 
September 20, 2004 letter was an October 2004 statement 
confirming that the Veteran had moved to Florida.  

On November 28, 2005, the Veteran's representative faxed the 
Veteran's NOD to the RO.  The NOD consisted of a written 
statement signed by the Veteran and dated August 25, 2005, 
referencing the September 2004 rating decision and indicating 
that he was filing a NOD regarding the denial of his claims for 
service connection for right shoulder and neck disorders and the 
initial noncompensable evaluation assigned for his back 
disability.  

At that time, the representative also faxed a copy of the Orange 
County Veterans Service Organization Transaction Record for the 
period from August to November 2005 regarding the Veteran.  It 
reflects that, on August 25, 2005, a NOD was received from him 
regarding the September 2004 rating decision and that his claims 
file was "@ 317" (apparently a reference to the RO in St. 
Petersburg).  The next notation is dated November 18, 2005, and 
indicates that the Veteran called the RO and was told that his 
NOD was not received, and that an organization representative 
contacted the RO and was similarly told that "nothing" was 
there.  

Subsequently, an updated copy of the Orange County Veterans 
Service Organization Transaction Record regarding the Veteran was 
received with additional entries made on November 28, 2005, and 
on December 27, 2005.  On November 28, 2005, it was noted that a 
copy of the Veteran's NOD was faxed to the RO.  On December 27, 
2005, a notation was made that the RO had denied to accept the 
NOD as timely and "suspect they lost it in mail rm."

The Board finds that no notice of disagreement, or any 
communication which could be construed as a notice of 
disagreement, was received by VA within a year of the September 
2004 rating decision notification.  In making this decision, the 
Board acknowledges the Veteran's contention that he submitted the 
appropriate paperwork in a timely fashion to the VA Services 
Division in Orlando, Florida, and that his appeal should not be 
disallowed.  However, as noted above, an NOD must be filed with 
the VA office from which the Veteran received notice of the 
determination being appealed, that is, the RO, and not with his 
service representative.  See 38 C.F.R. § 20.300.  While the 
Veteran did deliver his NOD to his service representative on 
August 25, 2005, there is no indication that his representative 
submitted the NOD to the RO at that time.  Rather, the August 25, 
2005 notation on the transaction record shows only that the 
Veteran's NOD was received by his representative.  There was no 
indication that it was faxed, mailed, or hand delivered to the RO 
by the representative.  A notation showing that the NOD was faxed 
to the RO was not made until November 28, 2005.  The notation 
made after-the-fact by the service organization on December 27, 
2005 ("suspect they lost it in mail rm.") is not found to be 
persuasive evidence that the NOD was sent to the RO on August 25, 
2005.  Again, this was not suggested by the August 25 entry on 
the transaction record which shows only that the document was 
received from the Veteran but made no mention of whether it was 
submitted to the RO.  Nor does this case fall within the 
parameters of Veterans Benefits Administration (VBA) Fast Letter 
08- 41 dated November 14, 2008, concerning claims submitted 
between April 14, 2007 and October 14, 2008.  Here, there is no 
credible evidence showing that the Veteran's NOD was submitted to 
the RO within one year of September 20, 2004, or by September 20, 
2005.  

The Board also points out that there is a presumption of 
regularity that public officers perform their duties correctly, 
fairly, in good faith, and in accordance with law and governing 
regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 
(2005).  Further, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that the law presumes the 
regularity of the administrative process. See Marsh v Nicholson, 
19 Vet. App. 381, 385 (2005); Crain v. Principi, 17 Vet. App. 
182, 186 (2003).  The Transaction Record shows that the Veteran's 
NOD was received by the Orange County Veterans Service 
organization on August 25, 2005.  There is nothing in that record 
to suggest that the NOD was submitted to the RO at that time; nor 
has the Veteran's representative argued such during the pendency 
of this appeal.  The Veteran's NOD was date stamped by the RO on 



November 28, 2005, which is the same day that the service 
representative's transaction record shows that it was faxed to 
the RO.  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 160 
F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted 
rarely, such as in a case where a claimant actively pursued 
judicial remedies but has filed a defective pleading or where a 
claimant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Pfau v. 
West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of 
Veterans Affairs, 498 U.S. 89 (1990).  The Federal Circuit 
specifically held in Bailey that equitable tolling in the 
paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require the 
appellant to have been "misled by the conduct of his adversary 
into allowing the filing deadline to pass."  Bailey, 160 F.3d at 
1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  
In this case, there is no indication of any conduct by VA which 
would have misled the Veteran into allowing the filing deadline 
to pass.  

Here, the Board finds that the Veteran did not file a timely NOD 
with the September 2004 rating decision.  His NOD was not 
received until November 2005, more than one year after he was 
notified of the September 2004 rating decision.  Because the 
Veteran did not file a timely NOD, the Board does not have 
jurisdiction of the issues, and the issues are accordingly 
dismissed.

Where the Veteran has failed to perfect an appeal, the Board must 
conclude that there is no reasonable possibility that providing 
additional assistance would aid in substantiating the underlying 
claims.  Thus, VA is not required to take any further action to 
assist the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The 
statutory and regulatory provisions pertaining to VA's duty to 
notify and assist do not apply to a claim if resolution of the 
claim is based upon statutory interpretation, rather 


than consideration of factual evidence.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).


ORDER

As the Veteran did not submit a timely notice of disagreement 
with the September 2004 rating decision that denied service 
connection for right shoulder and cervical spine disorders and 
granted service connection for degenerative joint disease of the 
thoracolumbar spine, rated as noncompensable, the appeal is 
dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


